Citation Nr: 0415670	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate disability ratings for service-
connected tinnitus for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

In a July 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
granted service connection for tinnitus and assigned a 10 
percent disability rating therefor.  In January 2003, the 
veteran filed a claim for the assignment of separate 10 
percent disability ratings for each ear.  The claim was 
denied by the RO later in January 2003.  The veteran 
perfected his appeal of that denial by the submission of a 
substantive appeal in February 2004.

In June 2004, a Deputy Vice Chairman of the Board granted the 
accredited representative's motion that the veteran's claim 
be advanced on the Board's docket due to his advancing age.  
See 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran is currently in receipt of the maximum schedular 
rating that can be assigned for tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the only matter at issue is 
whether the VA Schedule for Rating Disabilities (38 C.F.R. 
Part 4) provides for separate 10 percent ratings for tinnitus 
in each ear.  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
In general, the VCAA provides that VA shall make reasonable 
efforts to notify and to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

The Board notes that the veteran has not indicated that he 
has any evidence to submit; rather, through his 
representative, he has advised VA that the basis for his 
claim is not an increase in severity in his service-connected 
disability, but an interpretation of the pertinent 
regulations.  Since the matter is not dependent on an 
analysis of evidence, the Board is confident that the VCAA is 
not an issue in this case.  The outcome of this case revolves 
around the interpretation of the relevant regulation.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) and cases cited 
therein.
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  According to the former rating criteria, a 
maximum 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board notes in passing that in Wanner v. Principi, 17 
Vet. App. 4, 17-18 (2003), the Court invalidated the 
requirement in the regulation that was in effect prior to 
June 1999 that in order for a compensable rating to apply, 
the tinnitus had to be the result of head injury, concussion, 
or acoustic trauma.  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating that 
is available for tinnitus is 10 percent.  

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102,  4.3 (2002).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that "when 
the positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, the 
veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Analysis

As noted by the Board in the Introduction, service connection 
was granted for tinnitus and a 10 percent disability rating 
was assigned by the RO in a July 1999 rating decision.  It is 
the veteran's current contention that he should be assigned 
separate 10 percent ratings for tinnitus in each ear.  

The question of whether tinnitus can be assigned separate 10 
percent ratings for each ear was recently the subject of an 
opinion from VA's Office of the General Counsel (OGC).  In 
VAOPGCPREC 2-03, OGC noted that "tinnitus is the perception 
of sound in the absence of an acoustic stimulus."  VAOPGCPREC 
2-03 at p. 2, citing The Merck Manual 665 (17th Ed. 1999).  
The OGC referenced the notice of proposed rulemaking 
resulting in the amendment to Diagnostic Code 6260 in May 
2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033(Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

The Board recognizes that the provisions of 38 C.F.R. 
§ 4.25(b) (2003) stipulate that the disabilities arising from 
a single disease entity (such as arthritis, multiple 
sclerosis, cerebral vascular accident, etc.) are to be rated 
separately.  However, the determination by OGC that tinnitus 
is to be rated as a single disease entity in essence 
constitutes a determination that tinnitus is a unitary 
disability that cannot be divided into distinct and diverse 
impairment of separate body parts.

The Board is not free to accept or reject General Counsel 
opinions.  Rather, the law expressly states that the Board 
"shall be bound in its decisions by...the precedent opinions 
of the chief legal officer of the Department."  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).  OGC has determined, by means of a precedent 
opinion, that bilateral tinnitus comprises a single 
disability for VA rating purposes.  The Board is bound to 
follow this opinion.    

The Board observes in passing that in any event the medical 
evidence does not show that bilateral tinnitus has been found 
to be other than a single disability; that is, the medical 
evidence does not demonstrate that tinnitus that is 
manifested in each ear is in fact differentiated by source.  
The veteran has presented no such evidence, nor has he 
suggested that there exists any such evidence.  

The veteran's representative, in the VA Form 646, Statement 
of Accredited Representative in Appealed Case, submitted in 
April 2004, argues that the applicable diagnostic criteria 
(Diagnostic Code 6260) are silent with regard to the question 
of whether a 10 percent rating can be assigned for each ear, 
and that this ambiguity must be resolved in the veteran's 
behalf.  In Brown v. Gardner, 513 U.S. 115, 118 (1994), the 
United States Supreme Court held that if a statute is 
ambiguous, any interpretive doubt is to be resolved in the 
veteran's favor.  See also Smith (William) v. Brown, 35 F.3d 
1516, 1523 (Fed. Cir. 1994) [the canons of statutory 
construction apply to regulations as well as statutes].  
Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; crucially, 
these diagnostic codes reflect such distinction.  For 
instance, 38 C.F.R. § 4.87, Diagnostic Code 6207 [loss of 
auricle] provides a 30 percent rating for loss of one auricle 
and a 50 percent rating for loss of both auricles.  None of 
the remaining diagnostic codes pertaining to diseases of the 
ear, other than hearing loss, specify whether the ratings 
provided are based on unilateral or bilateral involvement.  
See 38 C.F.R. § 4.87.  The presumption is that if bilateral 
involvement was significant, and/or warranted a rating 
different from unilateral involvement, the diagnostic codes 
would so specify.  The OGC opinion has further clarified this 
matter by in essence stating that any distinction between 
unilateral or bilateral tinnitus was meaningless for the 
purpose of assigning a disability rating.

The regulations provide that except as otherwise provided in 
the Rating Schedule,  disabilities arising from a single 
disease entity are to be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003). 
The assignment of separate ratings is, however, dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2003); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  As the OGC opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom--the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.

In short, the Board finds that both the former and current 
versions of Diagnostic Code 6260 preclude the assignment of 
separate disability ratings for bilateral tinnitus and that 
10 percent is the maximum rating available for tinnitus.  

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to separate 10 percent 
disability ratings for tinnitus for each ear.  The Board's 
decision is based on a reading of the appropriate regulation, 
as interpreted by VA OGC. 
The veteran's claim fails as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) [because of the absence of 
legal merit or lack of entitlement under the law, a claim 
must be denied as a matter of law].  The benefit sought on 
appeal is accordingly denied.

Additional comments

In a decision very recently promulgated on June 2, 2004, 
Wanner v. Principi, No. 03-7169 (Fed. Cir. Jun. 2, 2004), the 
Federal Circuit held that the Court lacked jurisdiction to 
review the content of Diagnostic Code 6260, emphasizing that 
the Secretary's discretion over the rating schedule was 
"insulated from judicial review," with one recognized 
exception limited to constitutional challenges.  

Setting aside the potential impact of the Federal Circuit's 
opinion in Wanner, the Court's current jurisprudence with 
respect to claims of entitlement to increased disability 
ratings for tinnitus is that the Board must provide "reasons 
and bases" for its decision [as it must in all cases, see 
38 U.S.C.A. § 7104(d)], specifically with regard to 38 C.F.R. 
§ 4.25.  The Board has done so, above.

The veteran's representative has argued that VA General 
Counsel's opinion in VAOPGCPREC 7-2003, which discusses the 
retroactive application of statutes and regulations, moots 
out the previous opinion in VAOPGCPREC 2-2003.  The 
representative specifically cited the portion of VAOPGCPREC 
7-2003 in which it as stated that if a statue or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The 
representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA General Counsel effectively addressed the representative's 
argument in VAOPGCPREC 2-2003, wherein it was stated that the 
recent amendment to Diagnostic Code 6260 merely restated the 
law as it previously existed, and that as a result neither 
the prior or amended regulation authorized separate ratings 
for tinnitus.  In other words, VA regulations currently, and 
previously, do not allow for separate ratings for so-called 
"bilateral" tinnitus.  VAOPGCPREC 2-2003 merely explains 
these regulations; it does not alter their effective dates.  
Hence, in the Board's view, the General Counsel's opinion in 
VAOPGCPREC 7-2003 provides no legal basis to undermine 
VAOPGCPREC 2-2003.

Any additional criticisms of VAOPGCPREC 2-2003 found in the 
representative's presentation cannot be entertained by the 
Board.  As noted above, the Board is bound by law to follow 
that opinion. 


ORDER

Entitlement to separate disability ratings for service-
connected tinnitus for each ear is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



